Citation Nr: 1329576	
Decision Date: 09/16/13    Archive Date: 09/20/13

DOCKET NO.  12-02 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been presented to 
reopen a previously denied claim for legal entitlement to VA 
benefits.


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel


INTRODUCTION

This appeal comes to the Board of Veterans' Appeals (Board) 
from a December 2010 rating decision, which denied the 
appellant's claim for recognition of service performed as a 
member of the Commonwealth Army of the Philippines, 
including the recognized guerrillas, in the Armed Forces of 
the United States. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2012).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a May 2009 rating decision, the RO denied reopening a 
claim of entitlement to compensation under the Filipino 
Veterans Equity Compensation Fund, based on a determination 
that the appellant did not have the requisite military 
service.

2.  Evidence received since the May 2009 rating decision is 
cumulative or redundant of evidence previously considered, 
and by itself or when considered with previous evidence does 
not relate to an unestablished fact and does not raise a 
reasonable possibility of substantiating the claim, in that 
no evidence has been presented that would require an inquiry 
to be directed to the National Personnel Records Center 
(NPRC) to determine whether the appellant had recognized 
guerilla service.


CONCLUSIONS OF LAW

1.  The May 2009 rating decision that denied reopening a 
claim of legal entitlement to VA benefits is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 20.302, 
20.1103 (2008).

2.  Evidence received since the May 2009 rating decision is 
not new and material, and the appellant's claim for legal 
entitlement to VA benefits is not reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The appellant's claim of legal entitlement to VA benefits 
was last previously denied by a May 2009 rating decision 
rating decision which is now final, as the appellant failed 
to either perfect an appeal, or submit new evidence within a 
year of the rating decision.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104, 20.302.  However, a previously denied claim may be 
reopened by the submission of new and material evidence.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156.

New evidence is defined as evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United 
States Court of Appeals for Veterans Claims (Court) held 
that new evidence would raise a reasonable possibility of 
substantiating the claim if when considered with the old 
evidence it would at least trigger the Secretary's duty to 
assist by providing a medical opinion.

In May 2009, the RO denied a claim of legal entitlement to 
VA benefits.  Specifically, the appellant had sought 
compensation under the Filipino Veterans Equity Compensation 
Fund (FVEC) and not directly for legal entitlement to VA 
benefits.  However, because the threshold issue (i.e. the 
factual basis of each claim) adjudicated in that case, as it 
is in this claim to reopen, was whether the appellant had 
legal entitlement to VA benefits, the Board concludes that 
such a decision was a final rating decision which would then 
trigger the reopening requirements of 38 C.F.R. § 3.156.  
38 C.F.R. § 7104; see  Velez v. Shinseki, 23 Vet. App. 199, 
204 (2009) (holding that when factual basis of two claims is 
the same, new and material evidence is required).
In that decision the RO considered the appellant's assertion 
that he had requisite guerilla service, as had been 
previously addressed by the Board in 1999, but noted that 
the NPRC had found no evidence that he served as a member of 
the Commonwealth Army of the Philippines, including the 
recognized guerrillas, in the service of the Armed Forces of 
the United States.  The appellant neither perfected an 
appeal nor submitted new and material evidence within a year 
of this decision, and the decision is therefore final.  38 
U.S.C.A. § 7105.

Based on the above, in order to reopen his claim, the record 
must show the receipt, since the May 2009 final 
disallowance, of non-redundant and non-cumulative evidence 
establishing that the appellant has qualifying service that 
would to entitle him to VA benefits.

Since May 2009, the appellant has submitted additional 
evidence, including photos of himself with a group of 
Filipino-American WWII veterans, with individuals seeking 
United States citizenship, receiving a medal during a Bataan 
day celebration, and meeting a U.S. congressman.  The 
appellant also submitted a number of documents from a 
Filipino-American Veterans group, documents that show the 
birth of a child, and documents pertaining to educational 
enrollment.  However, none of this information is considered 
to be material as it fails to show that the appellant had 
requisite guerilla service in support of the United States.   

The appellant has also written a number of statements in 
support of his claim.  In a November 2009 notice of 
disagreement, the appellant described being inducted in 
August 1942 into the organization of Catanduanes Liberators' 
Battalion.  He also described how his alleged participation 
in several attacks on Japanese troops in 1945.  The 
appellant lamented that when it came time to be paid at Camp 
Murphy, his documentation was reportedly missing.  However, 
this information had been previously relayed at a RO hearing 
in 1998 and considered by the Board in an April 1999 
decision.  As such it is not considered to be new as it is 
cumulative and redundant of information that was already of 
record and previously considered.  It is not new and 
material. 

A certification was received in from S.R. in December 2009 
suggesting that he had inducted the appellant into the 
Catanduanes Liberators' Battalion, but S.R. had provided a 
similar certification in May 1992 which was previously 
considered by the April 1999 Board decision.  As such, this 
piece of evidence is also not considered to be new.

As described, the appellant has submitted additional 
evidence since the May 2009 final disallowance, but the 
evidence is either duplicative of evidence that was 
previously considered, or it does not show guerilla service.  
The appellant has submitted many lay statements regarding 
his claim to reopen.  However, these statements fail to 
raise a reasonable possibility of substantiating his claim. 

The Board has closely reviewed the appellant's submissions, 
but the fact remains that the service department has 
certified that the appellant had no service as a member of 
the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the U.S. Armed Forces during 
World War II.  VA is bound by this certification.  See Soria 
v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997); Palor, 21 Vet. 
App. at 332 ("The Federal Circuit's decision in Soria 
recognizes that service department certifications that 
Philippine service either qualifies or does not qualify the 
claimant for veteran status are conclusive and binding on 
VA."); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  
 
As was explained in the statement of the case, the NPRC has 
previously found that the appellant did not have the 
requisite service; and NPRC has informed VA that unless a 
claimant reports personal data (such as a name or service 
number), which is different from that which was previously 
provided, there is no value in resubmitting a request for 
re-verification.

As the RO noted, the appellant has not submitted a DD-214, a 
certification of release or discharge from active duty, or 
an original certificate of discharge.  Documents from the 
Philippine government do not meet the evidentiary 
requirements of 38 C.F.R. § 3.203 as acceptable proof of 
service as they are not considered to be official documents 
of the appropriate United States service department.

The Board has carefully considered the arguments submitted 
by the appellant, but notes that it fails to satisfy the 
requirements of 38 C.F.R. § 3.203 as acceptable proof of 
service.  The appellant has not submitted any documents from 
the service department that may be accepted as verification 
of service for the purpose of determining eligibility for 
benefits administered by the Secretary of VA.  Moreover, the 
Board notes that the NPRC has considered the appellant's 
claim, but determined that he had no service as a member of 
the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the Armed Forces of the United 
States.  Again, the Board is bound by this certification.  
See e.g. Capellan, 539 F.3d at 1376 (noting that "if the 
United States service department refuses to verify the 
applicant's claimed service, the applicant's only recourse 
lies within the relevant service department, not the VA").  
Where, as here, the law is dispositive, the claim must be 
denied due to an absence of legal entitlement.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).

In short, there is simply nothing submitted since the final 
disallowances of the claims which would constitute new or 
material evidence.  No evidence added to the record since 
the last final disallowances of his claims shows that the 
appellant has the qualifying service necessary for legal 
entitlement to VA benefits, except the appellant's own 
statements, which are not new as the appellant has made the 
same contentions in prior denials.  In summary, new and 
material evidence has not been submitted to reopen the 
appellant's claim for entitlement to VA benefits.  Since his 
claims may not be reopened, the benefit-of-the-doubt 
doctrine is inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 
467 (1993).

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision 
on a claim for VA benefits and must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will 
seek to provide; and (3) inform the claimant about the 
information and evidence the claimant is expected to 
provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II).  With respect to service connection 
claims, a section 5103(a) notice should also advise a 
claimant of the criteria for establishing a disability 
rating and effective date of award.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 486 (2006).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that in cases where the appellant alleges 
recognized guerrilla service or service in the Philippine 
Army during World War II, VA is obligated by the VCAA to 
inform the appellant of the information or evidence 
necessary to prove the element of veteran status.  Palor v. 
Nicholson, 21 Vet. App. 325, 331 (2007) ("Since veteran 
status is frequently a dispositive issue in claims filed by 
Philippine claimants, some tailoring of VCAA notice 
concerning proof of veteran status is necessary in most, if 
not all, cases.").

In this case, although the appellant was not provided with 
the required notification prior to the initial adjudication 
of his claim, the Board finds that no prejudice has 
resulted.  In the December 2010 notification letter, the RO 
explained that verification of military service was the 
responsibility of the National Personnel Records Center 
(NPRC) and its findings were binding on VA.  Because NPRC 
had certified that the appellant had no service as a member 
of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the U.S. Armed 
Forces during World War II, he was not legally entitled to 
VA benefits.  The letter also explained what the terms "new" 
and "material" mean, how the appellant could reopen his 
claim, and that the appellant should submit any proof of 
military service that shows a variation on how his name is 
spelled, or usage or an alias or other name.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

After affording the appellant the opportunity to submit 
additional evidence and argument, the RO reconsidered his 
claim in the October 2011 statement of the case.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006); Medrano 
v. Nicholson, 21 Vet. App. 165 (2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a Statement of the Case, is sufficient 
to cure a timing defect).

Moreover, to the extent that the notification provided to 
the appellant did not include specific information regarding 
veteran status, the Board finds that such error is not 
prejudicial.  As set forth in more detail below, the service 
department has certified that the appellant had no service 
as a member of the Philippine Commonwealth Army, including 
the recognized guerrillas, in the service of the U.S. Armed 
Forces during World War II.  VA is bound by this 
certification.  See Soria v. Brown, 118 F.3d 747, 749 (Fed. 
Cir. 1997); Palor, 21 Vet. App. at 332 ("The Federal 
Circuit's decision in Soria recognizes that service 
department certifications that Philippine service either 
qualifies or does not qualify the claimant for veteran 
status are conclusive and binding on VA."); Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).  

In light of the binding certifications, any VCAA 
notification error is non-prejudicial as the appellant is 
not entitled to benefit as a matter of law.  See Valiao v. 
Principi, 17 Vet. App. 229 (2003); see also Palor, 21 Vet. 
App. at 332-33 ("Therefore, in assessing whether the 
appellant was prejudiced by VA's failure to notify her of 
the various methods available for proving Philippine veteran 
status, the Court can conclude only that because the 
appellant is currently ineligible for VA benefits as a 
matter of law based on the [the service department's] 
refusal to certify the appellant's service, she was not 
prejudiced by the section 5103(a) notice error.").

Under the VCAA, VA also has a duty to assist claimants in 
the development of a claim.  This includes assisting the 
claimant in procuring service medical records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

A review of the record indicates that all necessary evidence 
relative to this claim has been obtained and associated with 
the claims file.  As set forth in more detail below, the 
NPRC has certified that the appellant had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the U.S. Armed 
Forces during World War II.  The appellant was offered the 
opportunity to testify at a hearing before the Board, but he 
declined. 

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary on the issue now being 
decided.  No reasonable possibility exists that any 
additional assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Board 
further notes that the Court has held that the VCAA is not 
applicable to matters in which the law, and not the 
evidence, is dispositive.  See Mason v. Principi, 16 Vet. 
App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001).  As set forth in more detail below, the 
appellant's appeal must be denied as a matter of law.  

ORDER

The appellant's claim is not reopened and to that extent the 
claim is denied.


____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


